I disagree with the majority's opinion that appellant's status as an honorary member is equivalent to the use of the word "member" in R.C. 1702.15. It is my opinion that the term "member," as used in R.C. 1702.15, is any member who has met the requirements of membership in that particular nonprofit corporation. Here, no one contests that appellant had no voting rights, had no obligation to pay dues or assessments, and had not paid or bartered any consideration in exchange for the honorary membership. That is to say, the honorary membership was not received as part of any contract or agreement made with the Yacht Club. To me, it is therefore apparent that the membership was one which could, in fact, be terminated at any time by a vote of the directorship. That being the case, I would find that the trial court was correct in determining that, on the basis of this honorary membership, appellant had no standing to ask for a review of the corporate books.
Other than that, I concur with the majority's holding and the balance of its opinion.